Grant, J.
(after stating the facts). 1. The railway company knew, or' should have known, of the j udgment rendered against it in season to transfer the case to the circuit court by one of the statutory methods, — appeal or certiorari. It is not claimed that it was prevented from taking such steps by circumstances beyond its control. It could have appealed generally or specially, or procured a writ of certiorari, in accordance with section 935 et seq., 1 Comp. Laws. Instead, it chose to wait nearly two months, and then apply for the common-law writ of certiorari. The want of jurisdiction does not appear upon the face of the proceedings. It was a question of fact, to be determined by the proofs showing where the cause of action arose, and whether the company was a foreign corporation. The justice’s court decided this question of fact against the company upon the evidence before it. Under the statute (section 936,1 Comp. Laws), the company was *57required to give the justice notice in writing, within 5 days after the rendition of the judgment, of. its intention to remove the cause to the circuit court by certiorari, and to make its affidavit therefor within 30 days. If the contention of the company be sustained, it follows that every case which can be taken to the circuit court by the statutory writ of certiorari can also be taken there by the common-law writ. If this be so, the statute is useless.
In the review of drain proceedings by the writ of certiorari, we held that the common-law writ is open only in cases where the statutory writ is not possible of application. Township of Blumfield v. Brown, 130 Mich. 504 (90 N. W. 284); Moore v. McIntyre, 110 Mich. 237 (68 N. W. 130). The same reason for limiting the time for obtaining the writ in drain proceedings applies with equal force to suits before justices of the peace, and is sufficiently stated in Township of Blumfield v. Brown. Where the statutory remedy is gone, and the party aggrieved had no knowledge of the suit, it is held that the common-law writ may issue, in order to prevent a miscarriage of justice. Withington v. Southworth, 26 Mich. 381; Adams v. Abram, 38 Mich. 302; White v. Boyce, 88 Mich. 349 (50 N. W. 302). Clearly, the sole purpose of the statute is to compel a party to proceed seasonably if he chooses to adopt the remedy by certiorari, and to avoid the long delay incident to the use of the writ under the common-law practice." The statute does not take away the right to issue the writ, but only limits the time within' which parties must proceed. We think the only exception to proceeding under the statute is where the party aggrieved has had no opportunity to proceed under it. This is not a case where the court may exercise its discretion in issuing the writ. The question is whether the statute compels a party to proceed under it when he has ample opportunity to do so. The company had lost its right to the writ of certiorari.
2. It is also urged on behalf of respondent that mandamus is not the proper remedy. This court has, without *58exception, entertained jurisdiction to dismiss appeals from justice’s court when allowed by the circuit' court after the-expiration of five days, where the party was not prevented from appeal by circumstances beyond his control. We see no reason why we should not adopt the same rule where the party has ignored' that remedy, and seeks another, where he has chosen to ignore the plain provision of the statute regulating the practice in such cases.
The writ will issue, with costs.
The other Justices concurred.